Case:
   Case:
      4:18-mj-01167-JMB
         4:18-mj-01167-JMB
                         Doc.
                            Doc.
                              #: 18-1
                                 #: 20*SEALED*
                                         Filed: 06/30/21
                                                    Filed: 06/30/21
                                                           Page: 1 of Page:
                                                                      32 PageID
                                                                            1 of 1#:PageID
                                                                                     90
                                        #: 58



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  IN THE MATTER OF THE SEARCH OF:                  )
                                                   )     No. 4:18 MJ 1167 JMB
  Information associated with Anthony              )
  Boone’s cellular phone number (314) 440-         )
  9643 that is stored at premises owned,           )
  maintained, controlled, or operated by           )
  Apple Inc., a company headquartered at           )
  Apple Inc., 1 Infinite Loop, Cupertino, CA       )
  95014.                                           )

                                                ORDER

         On motion of the United States of America, it is hereby ordered that the Clerk shall:

         1)      file in this case the redacted copies of the search warrant application, affidavit,

                 attachments and search warrant and attachments;

         2)      permanently seal, until further order of the Court the original:

                 (a)     search warrant application, affidavit, and the Attachments (Doc. #1); and

                 (b)     the search warrant and the Attachments (Doc. #2); and

         3)      unseal the redacted copies of the search warrant, the Attachments, and application,

                 affidavit, and the Attachments.

         This Order is based upon the sealed motion of the government establishing that: (a) the

 government has a compelling interest in filing redacted copies of the documents in question, which

 outweighs the public's qualified First Amendment right of access to review those documents; and

 (b) no less restrictive alternative to filing redacted copies is appropriate or practical.



                                                       ______________________________________
                                                       HONORABLE JOHN M. BODENHAUSEN
                                                       UNITED STATES MAGISTRATE JUDGE


 Dated this ________ day of ____________________, 2021.
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            2 of 32 Page:
                                                                    PageID1 #:
                                                                            of 91
                                                                               23
                               PageID #: 59
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            3 of 32 Page:
                                                                    PageID2 #:
                                                                            of 92
                                                                               23
                               PageID #: 60
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            4 of 32 Page:
                                                                    PageID3 #:
                                                                            of 93
                                                                               23
                               PageID #: 61
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            5 of 32 Page:
                                                                    PageID4 #:
                                                                            of 94
                                                                               23
                               PageID #: 62
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            6 of 32 Page:
                                                                    PageID5 #:
                                                                            of 95
                                                                               23
                               PageID #: 63
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            7 of 32 Page:
                                                                    PageID6 #:
                                                                            of 96
                                                                               23
                               PageID #: 64
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            8 of 32 Page:
                                                                    PageID7 #:
                                                                            of 97
                                                                               23
                               PageID #: 65
Case: 4:18-mj-01167-JMB Doc. #: 18-2
                                20 Filed:
                                     *SEALED*
                                          06/30/21Filed:
                                                     Page:
                                                         06/30/21
                                                            9 of 32 Page:
                                                                    PageID8 #:
                                                                            of 98
                                                                               23
                               PageID #: 66
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            10 of 32Page:
                                                                     PageID
                                                                          9 of
                                                                            #:23
                                                                               99
                                PageID #: 67
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            11 of 32Page:
                                                                     PageID
                                                                          10#:
                                                                             of100
                                                                                23
                                PageID #: 68
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            12 of 32Page:
                                                                     PageID
                                                                          11#:
                                                                             of101
                                                                                23
                                PageID #: 69
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            13 of 32Page:
                                                                     PageID
                                                                          12#:
                                                                             of102
                                                                                23
                                PageID #: 70
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            14 of 32Page:
                                                                     PageID
                                                                          13#:
                                                                             of103
                                                                                23
                                PageID #: 71
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            15 of 32Page:
                                                                     PageID
                                                                          14#:
                                                                             of104
                                                                                23
                                PageID #: 72
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            16 of 32Page:
                                                                     PageID
                                                                          15#:
                                                                             of105
                                                                                23
                                PageID #: 73
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            17 of 32Page:
                                                                     PageID
                                                                          16#:
                                                                             of106
                                                                                23
                                PageID #: 74
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            18 of 32Page:
                                                                     PageID
                                                                          17#:
                                                                             of107
                                                                                23
                                PageID #: 75
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            19 of 32Page:
                                                                     PageID
                                                                          18#:
                                                                             of108
                                                                                23
                                PageID #: 76
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            20 of 32Page:
                                                                     PageID
                                                                          19#:
                                                                             of109
                                                                                23
                                PageID #: 77
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            21 of 32Page:
                                                                     PageID
                                                                          20#:
                                                                             of110
                                                                                23
                                PageID #: 78
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            22 of 32Page:
                                                                     PageID
                                                                          21#:
                                                                             of111
                                                                                23
                                PageID #: 79
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            23 of 32Page:
                                                                     PageID
                                                                          22#:
                                                                             of112
                                                                                23
                                PageID #: 80
Case:
Case:4:18-mj-01167-JMB
      4:18-mj-01167-JMB Doc.
                        Doc.#:
                             #: 20
                                18-2Filed:
                                     *SEALED*
                                           06/30/21Filed:
                                                      Page:
                                                          06/30/21
                                                            24 of 32Page:
                                                                     PageID
                                                                          23#:
                                                                             of113
                                                                                23
                                PageID #: 81
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 25 of Page:
                                                                       32 PageID
                                                                             1 of 8#:PageID
                                                                                      114
                                          #: 82
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 26 of Page:
                                                                       32 PageID
                                                                             2 of 8#:PageID
                                                                                      115
                                          #: 83
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 27 of Page:
                                                                       32 PageID
                                                                             3 of 8#:PageID
                                                                                      116
                                          #: 84
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 28 of Page:
                                                                       32 PageID
                                                                             4 of 8#:PageID
                                                                                      117
                                          #: 85
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 29 of Page:
                                                                       32 PageID
                                                                             5 of 8#:PageID
                                                                                      118
                                          #: 86
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 30 of Page:
                                                                       32 PageID
                                                                             6 of 8#:PageID
                                                                                      119
                                          #: 87
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 31 of Page:
                                                                       32 PageID
                                                                             7 of 8#:PageID
                                                                                      120
                                          #: 88
Case:
 Case:4:18-mj-01167-JMB
        4:18-mj-01167-JMBDoc.
                          Doc.#: #:18-3
                                     20 *SEALED*
                                         Filed: 06/30/21
                                                     Filed:Page:
                                                            06/30/21
                                                                 32 of Page:
                                                                       32 PageID
                                                                             8 of 8#:PageID
                                                                                      121
                                          #: 89
